Citation Nr: 1230088	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right upper extremity neuropathy due to a cervical condition.

2.  Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 2002 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Winston-Salem, North Carolina, Regional Office of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  Notice of the adverse decision was provided to the Veteran in January 2008.

The Veteran initiated appeals on a number of additional issues with the filing of his notice of disagreement (NOD) in June 2008; a statement of the case (SOC) addressing all the appealed matters was issued in March 2009.  In a March 2009 Decision Review Officer (DRO) decision issued at the same time, entitlement to service connection for a cervical spine disability and a right wrist disability was granted.  The Veteran then perfected his appeals with respect to bilateral neuropathy of the upper extremities, a right ankle disability, and a right foot disability; he did not perfect his appeals regarding cold injury of the hands and a thoracic spine disability.  In a February 2012 DRO decision, service connection for a left upper extremity neuropathy disability and a right ankle disability were granted.  The sole issues remaining on appeal are as titled above.

The Veteran requested a hearing before the Board in Washington, DC, in June 2009 correspondence.  In June 2012, the Board informed the Veteran of the scheduling of his hearing in August 2012.  


FINDING OF FACT

In June 2012 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection for right upper extremity neuropathy due to a cervical condition and a right foot condition.

CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for right upper extremity neuropathy due to a cervical condition.  338 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a right foot condition.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202 , 20.204(b).

In June 2012 correspondence to the Board, the Veteran stated that he wished to withdraw his appeals with regard to claims of entitlement to service connection for right upper extremity neuropathy and a right foot condition; the recent DRO decision had satisfied him.  His representative reiterated the withdrawal in August 2012 correspondence.

As the Veteran has withdrawn the appeal of the issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters.



ORDER

The appeal for service connection for right upper extremity neuropathy due to a cervical condition is dismissed.

The appeal for service connection for a right foot condition is dismissed




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


